Title: To George Washington from William Jackson, 28 December 1782
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War-Office December 28th 1782
                        
                        I do myself the honor to transmit Your Excellency some late resolves of Congress. If the Ordinance which
                            empowers the Inspector Genl, the Adjutt Genl, Qr Master Genl, Director of the Hospitals, and—Commissary of prisoners to
                            frank letters, is published in General orders the necessity of transmitting seperate copies to those Officers will be
                            obviated—I beg leave therefore to request that Your Excellency would be pleased to direct its publication in Orders.
                        As many returns on which provisions are to be issued, agreeable to the new System, as could be got ready, are
                            transmitted by Express and addressed to the Adjutant General for distribution among the regiments and departments—a
                            farther supply will be sent on Monday next, at which time the company-book will also be forwarded. I have the honor to be,
                            with profound respect, Your Excellency’s obedt servant
                        
                            W. Jackson

                        
                    